DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 03/16/2022 have been fully considered but they are not persuasive. 
Applicant argues:

“Applicant submits that one of ordinary skill in the art would not have turned to De
Wall Malefijt for aspects of clamping because the issue being addressed in De Wall Malefijt does not exist in Wardropper. De Wall Malefijt is directed to a moulding process for making an I-shaped shear web. The construction of the shear web includes a plurality of fibre layers which form the shear web body and the web foot flanges. In other words, the
fibre layers must turn or bend in order to form both the shear web body and the web foot flanges. The moulding process is illustrated in Figs. 4-8, for example, reproduced right. Figs. 7 and 8 in particularly show that some of the fiber layers have to be turned upwardly against an upper mould in order to form part of the web feet. The issue being addressed in De Wall Malefijt is how to secure the individual fiber layers that form the web feet to the mould. De Wall Malefijt discloses a number of methods for doing so. The reason for it, however, stems from the fact that the shear web body and the web feet are being formed by a plurality of fiber layers that have to be bent around the mould to form both structures of the shear web.
That is not the case in Wardropper, who takes a completely different approach, and one that moots the need to secure individual fiber layers to the mould. More particularly,
Wardropper recognizes the challenges of forming both the web and flange portions from a plurality of fiber layers in a mould. E.g., see background section in Wardropper. The solution disclosed in Wardropper is to use a preformed flange structure to form the flange portion of the shear web. In this way, the fiber layers that make up the web portion of the shear web
do not have to be turned up against a mould surface. Figs. 4a-4d of Wardropper is exemplary and shown above.
As illustrated in these figures, because the flange structure is preformed
(e.g., a cured pultruded structure) there is no need to bend the fiber layers around to
form the flanges. Instead, the flanges are provided by the preformed flange structure.
As such, Applicant submits that one of ordinary skill in the art would not be motivated to modify the moulding process in Wardropper according to De Wall Malefijt. In fact,
Applicant submits that the preformed flange structure in Wardropper was specifically
intended to avoid the complexities associated with the moulding arrangement in De Wall
Malefijt, including the securement of the individual fiber layers along the web foot
portions to the mould. Such securing elements are not needed in Wardropper and the
Examiner's proposed modification is a step backwards and against the advancements
disclosed in Wardropper. For the reasons set forth above, Applicant submits one of
ordinary skill in the art would not be motivated to modify the moulding process in
Wardropper according to that disclosed in De Wall Malefijt and that the asserted
combination is improper. Accordingly, Applicant respectfully requests that the rejection
of claim 1 be withdrawn.”
	
While Examiner concurs that Applicant teaches a T-shaped flange structure integrated with laminate layers and De Waal Malefijt teaches web foot flanges integrated with laminate layers, Examiner disagrees that one of ordinary skill in the art would not have been motivated to modify the process of Wardropper with clamping means as taught by De Waal Malefijt. 

De Waal Malefijt teaches a method for manufacturing an I-shaped shear webs for wind turbine blades comprising a fixing a flange to fiber layers disposed on a mold utilizing retaining means in form of magnets (Figure 5-8 and [0119]); a clamp (Figure 16 and [0151]); pins (Figure 19 and [0145]; rivets or bolts [0152]; glue [0152]; a lip in the mold supported by a backing plate (Figure 20 and [0146]); or other mechanical fastening clamp [0119] in order to retain the fiber material against the molding surfaces [0119] and prevent wrinkles [0032]. 

One of ordinary skill in the art would have recognized the benefit of utilizing a fixing mechanism to retain a flange against a mold surface is not limited to a multi-layered flange as taught by De Waal Malefijt. 

Wardropper teaches a process of assembling a reinforcement utilizing dry layers or prepregs (PG 12, Ln 6-10 and PG 22, Ln 4-16). Wardropper teaches an embodiment utilizing prepregs for the first layers disposed on the mold, wherein the tacky surface of the prepreg retains the flange structure in a correct position (PG 16, Ln 17-24).  

However, Wardropper does not disclose methods of retaining the flange structure for embodiments utilizing dry reinforcement layers, or when resin cannot be used to fix the flange against the reinforcement layers. 

One of ordinary skill in the art would have recognized the lack of discussion for retaining the flange structure when utilizing dry reinforcement layers and would have looked to De Waal Malefijt for teaching fixing mechanisms, as both Wardropper and De Waal Malefijut teach pertain to the same field of endeavor related to molding a wind turbine blade utilizing a flange structure and layers of reinforcement. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate a fixing mechanism of De Waal Malefijt to the process of Wardropper because this is the use of a known technique to improve a similar composite structure in the same way. The prior art Wardropper provides a base process upon which the claimed invention can be seen as an improvement by the incorporation of a fixing mechanism. However, De Waal Malefijt teaches a wind turbine blade molding process improved in the same manner by the incorporation of fixing mechanism for fixing the composite material to the mold before resin injection. One of ordinary skill in the art could have applied the same improvement in the same way to the Wardropper to provide the predictable result that the resulting composite would not be wrinkled, as taught by De Waal Malefijt. 


Applicant argues: 
“Moving on, the Examiner further admits, and Applicant agrees, that the
combination of Wardropper and De Wall Malefijt remains deficient as to claim 1. Office
Action, p. 4. In other words, the Examiner is of the view that while De Wall Malefijt
discloses a "clamp" of some sort, that "clamp" does not quite reach the configuration of
the locating clamp recited in claim 1. To cure this deficiency, the Examiner turns to
Schroder. As to Schroder, the Examiner states:
Schroder teaches a fixing device (i.e., locating clamp) for fixating a segment of a wind turbine blade to a mold (Abstract) comprising a plywood wedge (Figure 1, item 5),
spigot locator (i.e., second clamp block) (Figure 1, item 6), and a steel clamp (i.e., the first clamp block) (Figure 1, item 4) ([0056]-[0058]). Schroder teaches clamping a fixating flange in position with the locating clamp by moving the first clamp block into removable engagement with the second clamp block through the plywood wedge [0057]-[0058].

Office Action, p. 5. The above indicates a reliance on Figure 1 of Schroder, which is
shown above for illustrative purposes. Based on this, the Examiner asserts that it would
have been obvious to one of ordinary skill in the art "to substitute the various retaining
mechanisms of De Wall Malefijt with the spigot locator and steel clamp of Schroder, a
functionally equivalent mechanism for fixating segments of a wind turbine blade to a
mold." Id. Applicant respectfully disagrees.

Similar to the above, Applicant submits that one of ordinary skill in the art
would not have turned to Schroder for aspects of clamping in Wardropper or De Wall
Malefijt. In this regard, the fixing device disclosed in Schroder is to address a completely different issue than that of Wardropper or De Wall Malefijt, and one that does not exist in these references. In this regard, as Schroder explains, wind turbine blades are formed by two blade shells that are each moulded in separate mould halves. To form the blade, the mould halves are arranged one on top of the other so that the blade shells may be connected to each other at the edges of blade shells. As one can imagine, when positioning one mould half above the other, the upper mould half is inverted such that it is possible for the blade shell in that half to fall out. Schroder is directed to a fixing device that prevents the upper blade shell from falling out of the upper mould half when it is in the inverted position and positioned on top of the lower mould half.

This is simply not the case with Wardropper or De Wall Malefijt. These references are not directed to blade shells that have to be inverted relative to each other within mould halves, as in Schroder. Instead, these references are directed to the moulding of the shear web. There is no indication in either of Wardropper of De Wall Malefijt that arranging the moulds into an inverted configuration is involved in any way in the manufacturing process. Thus, why would there be any need to turn to Schroder for the moulding processes disclosed in these references? Indeed, Applicant submits that one of ordinary skill in the art would not be motivated to modify the moulding process in Wardropper and De Wall Malefijt, alone or in combination, according to that disclosed in Schroder. Applicant submits that the Examiner is using hindsight and ignoring the true teaching of Schroder in order to arrive at claim 1. This approach is improper. Accordingly, for this further reason, Applicant respectfully requests that the rejection of claim 1 be withdrawn.” 


Examiner concurs Schroder teaches wind turbine blades are formed by two blade shells that are each moulded in separate mould halves and to form the blade, the mould halves are arranged one on top of the other so that the blade shells may be connected to each other at the edges of blade shells to positioning one mould half above the other, inverting the upper mold half and preventing the upper blade shell from falling out of the upper mould half when it is in the inverted position and positioned on top of the lower mould half.

However, Examiner notes both the fixing mechanism of Schroder and the fixing mechanisms of De Waal Malefijt are functionally equivalent mechanisms for fixing a reinforcement against a mold surface (De Waal Malefijt, Figure 8, 16, 19, 20 and Schroder, Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the various retaining mechanisms of De Waal Malefijut with the spigot locator and steel clamp of Schroder, a functionally equivalent mechanism for fixating segments of a wind turbine blade to a mold. One of ordinary skill in the art would have recognized that the fixing mechanism of Schroder is not limited to applications of inverted upper mold halves. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wardropper (GB 201507519, availability 06/12/2015) in view of De Waal Malefijt (PG-PUB 2017/0320275) and Schroder (PG-PUB 2011/0085911). 
Regarding claim 1, Wardropper teaches a method of assembling a reinforcement web for use with a wind turbine blade, the method comprising: 
arranging one or more first laminate layers on a primary surface of a mold, the
primary surface terminating at a shoulder portion of the mold defining a mold end
surface transverse to the primary surface (Figure 4a);
arranging a flange structure, which comprises a flange portion and a projecting
portion oriented transverse to the flange portion, onto the mold with the projecting
portion overlapping a portion of the first laminate layers and the flange portion extending
along the mold end surface (Figure 4b); and
integrating the first laminate layers and the flange structure by vacuum bag resin
injection molding of matrix material and by curing to bond the projecting portion of the
flange structure to the first laminate layers and thereby form the reinforcement web (Figure 4d and PG 12, Ln 6-10). 
	
Wardropper does not explicitly teach after arranging the flange structure, clamping the flange structure in position with a locating clamp having first and second clamp blocks and being connected to the mold end surface, the clamping further including moving the first clamp block into removable engagement with the second clamp block to push a clamping surface of the first clamp block against the flange portion to hold the flange structure in position on the mold end surface.

De Waal Malefijt teaches a method for manufacturing an I-shaped shear webs for wind turbine blades comprising a fixing a flange to fiber layers disposed on a mold utilizing retaining means in form of magnets (Figure 5-8 and [0119]); a clamp (Figure 16 and [0151]); pins (Figure 19 and [0145]; rivets or bolts [0152]; glue [0152]; a lip in the mold supported by a backing plate (Figure 20 and [0146]); or other mechanical fastening clamp [0119] in order to retain the fiber material against the molding surfaces [0119] and prevent wrinkles [0032]. 

Both Wardropper and De Waal Malefijut teach molding a wind turbine blade. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate a fixing mechanism of De Waal Malefijt to the process of Wardropper because this is the use of a known technique to improve a similar composite structure in the same way. The prior art Wardropper provides a base process upon which the claimed invention can be seen as an improvement by the incorporation of a fixing mechanism. However, De Waal Malefijt teaches a wind turbine blade molding process improved in the same manner by the incorporation of fixing mechanism for fixing the composite material to the mold before resin injection. One of ordinary skill in the art could have applied the same improvement in the same way to the Wardropper to provide the predictable result that the resulting composite would not be wrinkled, as taught by De Waal Malefijit. 

Schroder teaches a fixing device (i.e., locating clamp) for fixating a segment of a wind turbine blade to a mold (Abstract) comprising a plywood wedge (Figure 1, item 5), spigot locator (i.e., second clamp block) (Figure 1, item 6), and a steel clamp (i.e., first clamp block) (Figure 1, item 4) ([0056]-[0058]). Schroder teaches clamping a fixating flange in position with the locating clamp by moving the first clamp block into removable engagement with the second clamp block through the plywood wedge [0057]-[0058]. 

Both Wardropper in view of De Waal Malefijut and Schroder teach fixating segments of a wind turbine blade to a mold. It would have been obvious to one of ordinary skill in the art to substitute the various retaining mechanisms of De Waal Malefijut with the spigot locator and steel clamp of Schroder, a functionally equivalent mechanism for fixating segments of a wind turbine blade to a mold. 

Regarding claim 9, Wardropper in view of De Waal Malefijut and Schroder teaches the process as applied to claim 1, wherein the first clamp block includes a locating surface configured to be positioned proximate the mold end surface (Schroder, Figure 1 and Wardrooper, Figure 4c), and clamping the flange structure in position with the locating clamp further comprises: positioning the locating surface of the first clamp block adjacent to an end edge of the flange portion of the flange structure (Schroder, Figure 1 and [0057]).

Regarding claim 10, Wardropper in view of De Waal Malefijut and Schroder teaches the process as applied to claim 1, comprising: fixedly coupling the second clamp block with the mold at the mold end surface using a fastener engaged with the second clamp block and the mold (Schroder, [0058]).

Regarding claim 11, Wardropper in view of De Waal Malefijut and Schroder teaches the process as applied to claim 1, comprising: 
arranging one or more second laminate layers on top of the first laminate layers
and the projecting portion of the flange structure (Wardropper, Figure 4c and Pg 15, Ln 1-22)), and the step of integrating further comprises: integrating the first and second laminate layers and the flange structure by vacuum bag resin injection molding of matrix material and by curing to bond the projecting portion of the flange structure between the first and second laminate layers (Wardropper Figure 4d and PG 12, 6-10; PG 15, Ln 24-27; Pg 17, Ln 4-15).

Wardropper in view of De Waal Malefijut and Schroder does not explicitly teach  clamping the flange structure in position with the locating clamp occurs before arranging the second laminate layers. 

A mere rearrangement of the order of steps performed in the prior art Wardropper in view of De Waal Malefijut and Schroder such that clamping the flange structure occurs before arrange the second laminate layers, absent any new or unexpected results, is obvious to one of ordinary skill in the art. 


Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wardropper (GB 201507519, availability 06/12/2015) in view of De Waal Malefijt (PG-PUB 2017/0320275) and Schroder (PG-PUB 2011/0085911), as applied to claim 1, in further view of Rodriguez (“All About Dovetail Joints,” Available Sept 12, 2005). 
Regarding claim 2, Wardropper in view of De Waal Malefijut and Schroder teaches the process as applied to claim 1, wherein clamping the flange structure in position with the locating clamp further comprises engaging a first abutment surface defined on the first clamp block with a second abutment surface on the second clamp block (Schroder, [0056]-[0058]).

Wardropper in view of De Waal Malefijut and Schroder does not explicitly teach the first and second abutment surfaces being oblique to the mold end surface, the engaging of the first and second abutment surfaces forming an interlocked geometry preventing movement of the first clamp block in a direction transverse to the primary surfaces of the mold. 

Rodriguez teaches sliding dovetail joints (Page 5) comprising triangular shaped tails that are slid into a key to resemble a tongue-and-groove joint that mechanically lock two structures and prevents the structures from pulling away (Page 5). 

Both Wardropper in view of De Waal Malefijut and Schroder and Rodriguez discuss sliding joints for connecting and locking structures. One of ordinary skill in the art would have recognized applying the angled tongue and groove joints allows for improved strength, as taught by Rodriguez. One of ordinary skill in the art would have been motivated to apply this technique of Rodriguez to the tongue and groove joint of Wardropper in view of De Waal Malefijut to improve the joint strength in the same way. 

Regarding claim 3, Wardropper in view of De Waal Malefijut, Schroder, and Rodriguez teaches the process as applied to claim 2, wherein the interlocked geometry formed by engaging the first and second abutment surfaces prevents movement along at least one axis of movement (Rodriguez, Page 5), and the method further comprises: sliding the first and second clamp blocks along the respective first and second abutment surfaces in a direction parallel to the primary surface of the mold, thereby to removably engage the first and second clamp blocks after arranging the flange structure and/or to disengage the first and second clamp blocks from one another after integrating the first laminate layers and the flange structure to form the reinforcement web (Schroder, [0058]).

Regarding claim 4, Wardropper in view of De Waal Malefijut, Schroder, and Rodriguez teaches the process as applied to claim 2, wherein the first and second
abutment surfaces are oblique to the mold end surface in two directions such that the
interlocked geometry formed by engaging the first and second abutment surfaces
prevent movement along two movement directions (Schroder, [0058] and Rodriguez, Page 5).


Allowable Subject Matter
Claim 5, 6, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, Wardropper in view of De Waal Malefijut, Schroder, and Rodriguez teaches the process as applied to claim 2. 
“CNC Made Dovetail Box” teaches dovetail joints with rounded edges (Page 6). 
However, it would not have been obvious to one of ordinary skill in the art to further modify the process of Wardropper in view of De Waal Malefijut, and Schroder modify the first and second abutment surfaces with curved edges defining radii of curvature. 
	
Regarding claim 6, Wardropper in view of De Waal Malefijut and Schroder teaches the process as applied to claim 1, wherein the first clamp block defines a wedge-shaped bottom end portion (Schroder, Figure 1).
Wardropper in view of De Waal Malefijut and Schroder does not explicitly teach clamping the flange structure in position with the locating clamp further comprises engaging the first clamp block with the second clamp block to cause the wedge-shaped bottom end portion of the first clamp block to force the clamping surface towards the flange portion of the flange structure.
It would not have been obvious to one of ordinary skill in the art to further modify the locating clamp of Wardropper in view of De Waal Malefijut, and Schroder such that the first clamp comprises a wedge-shaped bottom end portion of the first clamp block to force the clamping surface towards the flange portion of the flange structure.

	Regarding claim 7, Wardropper, De Waal Malefijut, and Schroder, individually or in combination, do not teach or suggest aligning clamping the flange structure
in position with the locating clamp further comprises: aligning the first and second clamp blocks with one another to form a unitary three-dimensional shaped body defining an external profile configured to closely engage a vacuum bag to thereby avoid resin voids or bridging during vacuum bag resin injection molding of matrix material.
	Claim 8 would also be allowable for depending on claim 7. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742